Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Applicant’s election without traverse of that read on an immune cell expressing a molecule comprising (A) SEQ ID NO: 500 as the species of amino acid sequence, (B) an antigen binding molecule comprising a VH CDR1 region comprising the amino acid sequence of SEQ ID NO: 7; a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 8; a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 9; a VL CDR1 region comprising the amino acid sequence of SEQ ID NO: 13; a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 14; and a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 15, as recited in claim 1, and wherein the antigen binding molecule comprises a heavy chain variable region (VH) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 5; and a light chain variable region (VL) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 11, as recited in claims 12-18; C) TCR-expressing cells as a particular immune cell identifiable in claim 2; and D) CD28 as a particular CAR comprising a particular molecule identifiable in claim 3 in the reply filed on May 2, 2022 is acknowledged.

In light of the antigen binding molecule is free of prior art, the species restriction has been withdrawn.  

Claims 1-22, drawn to a method of activating an immune cell that read on a molecule comprising (A) SEQ ID NO: 500 as the species of amino acid sequence, (B) an antigen binding molecule comprising a VH CDR1 region comprising the amino acid sequence of SEQ ID NO: 7; a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 8; a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 9; a VL CDR1 region comprising the amino acid sequence of SEQ ID NO: 13; a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 14; and a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 15, as recited in claim 1, and wherein the antigen binding molecule comprises a heavy chain variable region (VH) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 5; and a light chain variable region (VL) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 11, as recited in claims 12-18; C) TCR-expressing cells as a particular immune cell identifiable in claim 2; and D) CD28 as a particular CAR comprising a particular molecule, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/361,420 filed July 12, 2016 and 
62/415,786 filed November 1, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Oct 26, 2021, August 23, 2021, May 10, 2021, March 3, 2021, January 22, 2021 and June 2, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on Oct 29, 2019 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/646,817, filed July 11, 2017, now U.S. Patent No. 10,501,775.
The disclosure is objected to because of the following informality:  “(SEQ ID NO:500))” at p. 168, paragraph [0339] should have been “(SEQ ID NO: 500)”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informality: the plural “cells” should be singular “cell”. 
Claim 3 is objected to because of the following informality: the plural “combinations thereof” should have been singular “a combination thereof”.  
Claim 10 is objected to because of the following informality: “any combination thereof” should have been “a combination thereof”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing and indefinite because it requires “the formation of binding complex comprising the antigen binding molecules and two molecules comprising the selected amino acid sequence, wherein the molecules comprising the selected amino acid sequences are disposed on two different immune cells”.  It is unclear how the formation of binding complex related to the preamble a method of activating an immune cell, and which selected sequences are disposed on different immune cells.   Thus, one skilled in the art could not determine the boundaries of the claimed invention in order to avoid infringing on the claims.
Claims 2-22 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
Claim 1 encompasses a method of activating an immune cell expressing a molecule comprising an amino acid sequence selected from the group consisting of GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 2), GKPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499) and KPGSG (SEQ ID NO: 500), the method comprising: (a) providing a sample comprising an immune cell known or suspected to be presenting a molecule comprising an amino acid sequence selected from the group consisting of GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 2), GEPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499) and KPGSG (SEQ ID NO: 500); and (b) contacting an antigen binding molecule with the sample, under conditions that permit the formation of a binding complex comprising the antigen binding molecule and two molecules comprising the selected amino acid sequence, wherein the molecules comprising the selected amino acid sequences are disposed on two different immune cells, wherein the antigen binding molecule comprises: (i) a VH CDRI region comprising the amino acid sequence of SEQ ID NO: 7; (ii) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 8; (ii) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 9; (iv) a VL CDRI region comprising the amino acid sequence of SEQ ID NO: 13; (v) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 14; and (vi) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 15, or wherein the antigen binding molecule comprises: (vii) a VH CDRI region comprising the amino acid sequence of SEQ ID NO: 19; (viii) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 20; (ix) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 21; (x) a VL CDRI region comprising the amino acid sequence of SEQ ID NO: 25; (xi) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 26; (xii) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 27. 
Claim 2 encompasses the method of claim 1, wherein (a) the molecule comprising the selected amino acid sequence is a CAR; and (b) the immune cell is selected from the group consisting of CD8+ T cells, CD4+ T cells, tumor infiltrating lymphocytes (TILs), NK cells, TCR-expressing cells (elected species), dendritic cells, and NK-T cells.
Claim 3 encompasses the method of claim 2, wherein the CAR comprises a molecule, or a fragment thereof, selected from the group consisting of CD2, CD3 delta, CD3 epsilon, CD3 gamma, CD4, CD7, CD8a, CD8B, CD11a (ITGAL), CD11b (ITGAM), CD1 1c (ITGAX), CD11d (ITGAD), CD18 (ITGB2), CD19 (B4), CD27 (TNFRSF7), CD28 (elected species), CD29 (ITGB1), CD30 (TNFRSF8), CD40 (TNERSF5), CD48 (SLAME2), CD49a (ITGA1), CD49d (ITGA4), CD49f (ITGA6), CD66a (CEACAM1), CDo6b (CEACAMS8), CD66c (CEACAM6), CD66d (CEACAM3), CD66e (CEACAMS), CD69 (CLEC2), CD79A (B-cell antigen receptor complex-associated alpha chain), CD79B (B-cell antigen receptor complex-associated beta chain), CD84 (SLAMFS), CD96 (Tactile), CD100 (SEMA4D), CD103 (ITGAE), CD134 (OX40), CD137 (4-1BB), CD150 (SLAMF1), CD158A (KIR2DL1), CD158B1 (KIR2DL2), CD158B2 (KIR2DL3), CD158C (KIR3DP1), CD158D (KIRDL4), CD158F1 (KIR2DL5A), CD158F2 (KIR2DLSB), CD158K (KIR3DL2), CD160 (BY55), CD162 (SELPLG), CD226 (DNAM1), CD229 (SLAMF3), CD244 (SLAMF4), CD247 (CD3-zeta), CD258 (LIGHT), CD268 (BAFFR), CD270 (TNFSF 14), CD272 (BTLA), CD276 (B7-H3), CD279 (PD-1), CD314 (NKG2D), CD319 (SLAMF7), CD335 (NK-p46), CD336 (NK-p44), CD337 (NK-p30), CD352 (SLAMF6), CD353 (SLAMF8), CD355 (CRTAM), CD357 (TNFRSF18), inducible T cell co-stimulator (ICOS), LFA-1 (CD11a/CD18), NKG2C, DAP-10, ICAM-1, NKp80 (KLRF1), IL-2R beta, IL-2R gamma, IL-7R alpha, LFA-1, SLAMF9, LAT, GADS (GrpL), SLP-76 (LCP2), PAGI/CBP, a CD83 ligand, Fc gamma receptor, MHC class 1 molecule, MHC class 2 molecule, a TNF receptor protein, an immunoglobulin protein, a cytokine receptor, an integrin, activating NK cell receptors, a Toll-like receptor, and combinations thereof.
Claim 4 encompasses the method of claim 2, wherein the immune cell is a T cell.
Claim 5 encompasses the method of claim 5, wherein the T cell is disposed in vitro. 
Claim 6 encompasses the method of claim 4, wherein the T cell is disposed in vivo. 
Claim 7 encompasses the method of claim 4, wherein the T cell is in one of blood, extracted tissue, tissue grown ex vivo, and cell culture media. 
Claim 8 encompasses the method of claim 4, wherein the T cell is an autologous T cell. 
Claim 9 encompasses the method of claim 4, wherein the T cell is an allogenic T cell. 
Claim 10 encompasses the method of claim 1, wherein the antigen binding molecule is selected from the group consisting of an antibody, an scFv, a Fab, a Fab’, a Fv, a F(ab')2, a dAb, a human antibody, a humanized antibody, a chimeric antibody, a monoclonal antibody, a polyclonal antibody, a recombinant antibody, an IgE antibody, an IgD antibody, an IgM antibody, an IgG1 antibody, an IgG1 antibody having at least one mutation in the hinge region, an IgG2 antibody, an IgG2 antibody having at least one mutation in the hinge region, an IgG3 antibody, an IgG3 antibody having at least one mutation in the hinge region, an IgG4 antibody, and an IgG4 antibody having at least one mutation in the hinge region, and any combination thereof. 
Claim 11 encompasses the method of claim 10, wherein the antigen binding molecule is a humanized antibody. 
Claim 12 encompasses the method of claim 1, wherein the antigen binding molecule comprises
(a) a heavy chain variable region (VH) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 5; and
(b) a light chain variable region (VL) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 11. 
Claim 13 encompasses the method of claim 12, wherein the isolated antigen binding molecule comprises 
(a) a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO: 5; and
(b) a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO: 11. 
Claim 14 encompasses the method of claim 1, wherein the isolated antigen binding molecule comprises
(a) a heavy chain comprising an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 6; and
(b) a light chain comprising an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 12. 
Claim 15 encompasses the method of claim 14, wherein the isolated antigen binding molecule comprises at least one of 
(a) a heavy chain comprising the amino acid sequence of SEQ ID NO: 6; and
(b) a light chain comprising the amino acid sequence of SEQ ID NO: 12. 
Claim 16 encompasses the method of claim 14, wherein the isolated antigen binding molecule comprises
(a) a heavy chain comprising the amino acid sequence of SEQ ID NO: 6; and
(b) a light chain comprising the amino acid sequence of SEQ ID NO: 12. 
Claim 17 encompasses the method of claim 10, wherein the isolated antigen binding molecule is a humanized antibody. 
Claim 18 encompasses the method of claim 1, wherein the isolated antigen binding molecule comprises
 (a) a heavy chain variable region (VH) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 17; and
(b) a light chain variable region (VL) amino acid sequence that is at least about 95% identical to the amino acid sequence of SEQ ID NO: 23. 
Claim 19 encompasses the method of claim 16, wherein the isolated antigen binding molecule comprises
(a) a heavy chain variable region (VH) comprising the amino acid sequence of SEQ ID NO: 17; and 
(b) a light chain variable region (VL) comprising the amino acid sequence of SEQ ID NO: 23.
Claim 20 encompasses the method of claim 19, wherein the isolated antigen binding molecule comprises
(a) a heavy chain comprising an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 18; and
(b) a light chain comprising an amino acid sequence that is at least 95%, 96%, 97%, 98% or 99% identical to the amino acid sequence of SEQ ID NO: 24. 
Claim 21 encompasses the method of claim 20, wherein the isolated antigen binding molecule comprises at least one of
(a) a heavy chain comprising the amino acid sequence of SEQ ID NO: 18; and
(b) a light chain comprising the amino acid sequence of SEQ ID NO: 24. 
Claim 22 encompasses the method of claim 20, wherein the isolated antigen binding molecule comprises
(a) a heavy chain comprising the amino acid sequence of SEQ ID NO: 18; and
(b) a light chain comprising the amino acid sequence of SEQ ID NO: 24.
The specification discloses CAR+ T-cells expressing GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), can be selectively stimulated using anti-linker antibody that specifically recognizes the linker molecule comprising GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1) and subsequences thereof, particularly GSGKPGSGEG (SEQ ID NO: 2), GKPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499), and/or KPGSG (SEQ ID NO: 500), such as those disclosed herein: Clone 8 and/or 16, and an antigen binding fragment thereof in vitro, albeit to a lesser extent compared to OKT3 stimulation, see Example 7, Figure 12A and 12B.  The specification also discloses injecting mice having activating CAR+ T cells comprising the peptide GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1) and injecting Clone 8 anti-linker antibody into each mouse and the FDG-PET experiment was repeated after 24 hours. As shown in FIG. 13, an increase in FDG-PET signal post antibody treatment was best observed in the hind limbs suggesting stimulation of CAR+ T cells in vivo responsive to anti-linker injection.  
However, the specification does not describe the structure of chimeric antigen receptor (CAR) comprises any molecule or fragment thereof as set forth in claim 3 on any NK cells, tumor infiltrating lymphocytes, any dendritic cells and any NK-T cells (claim 2) or a representative species falling within the scope of the genus or structure common to members of the genus so that one of skill in the art can visualize or recognize the member of the genus (see Amgen at page 1358).  
In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). In addition, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).   
In this case, the specification discloses just T cell expressing chimeric antigen receptor (CAR-T cells) comprising the peptide GSTSGSGKPGSGEGSSTKG (SEQ ID NO: 1), and activation markers CD25, CD69, and 4-1BB.  The CAR+T cells can be selectively stimulated in vitro with an anti-linker antibody that binds to GSTSGSGKPGSGEGSSTKG or KPGSG (SEQ ID NO: 500) or GSGKPGSGEG (SEQ ID NO: 2), SGKPGSGE (SEQ ID NO: 499).  Thus, a representative species of immune cell known or suspected to be presenting a molecule comprising SEQ ID NO: 1, 2, 3, 499 or 500 and comprises any chimeric antigen receptor is not adequately described. 
Regarding “a fragment thereof” in claim 3, the term “fragment” can be as little as two amino acids.  There is no objective evidence of any immune cell such as CD8+ T cells, CD4+ T cells, tumor infiltrating lymphocytes (TILs), NK cells, TCR-expressing cells (elected species), dendritic cells, or NK-T cells expressing any chimeric antigen receptor comprising any fragment of CD2, CD3 delta, CD3 epsilon, CD3 gamma, CD4, CD7, CD8a, CD8B, CD11a (ITGAL), CD11b (ITGAM), CD1 1c (ITGAX), CD11d (ITGAD), CD18 (ITGB2), CD19 (B4), CD27 (TNFRSF7), CD28 (elected species), CD29 (ITGB1), CD30 (TNFRSF8), CD40 (TNERSF5), CD48 (SLAME2), CD49a (ITGA1), CD49d (ITGA4), CD49f (ITGA6), CD66a (CEACAM1), CDo6b (CEACAMS8), CD66c (CEACAM6), CD66d (CEACAM3), CD66e (CEACAMS), CD69 (CLEC2), CD79A (B-cell antigen receptor complex-associated alpha chain), CD79B (B-cell antigen receptor complex-associated beta chain), CD84 (SLAMFS), CD96 (Tactile), CD100 (SEMA4D), CD103 (ITGAE), CD134 (OX40), CD137 (4-1BB), CD150 (SLAMF1), CD158A (KIR2DL1), CD158B1 (KIR2DL2), CD158B2 (KIR2DL3), CD158C (KIR3DP1), CD158D (KIRDL4), CD158F1 (KIR2DL5A), CD158F2 (KIR2DLSB), CD158K (KIR3DL2), CD160 (BY55), CD162 (SELPLG), CD226 (DNAM1), CD229 (SLAMF3), CD244 (SLAMF4), CD247 (CD3-zeta), CD258 (LIGHT), CD268 (BAFFR), CD270 (TNFSF 14), CD272 (BTLA), CD276 (B7-H3), CD279 (PD-1), CD314 (NKG2D), CD319 (SLAMF7), CD335 (NK-p46), CD336 (NK-p44), CD337 (NK-p30), CD352 (SLAMF6), CD353 (SLAMF8), CD355 (CRTAM), CD357 (TNFRSF18), inducible T cell co-stimulator (ICOS), LFA-1 (CD11a/CD18), NKG2C, DAP-10, ICAM-1, NKp80 (KLRF1), IL-2R beta, IL-2R gamma, IL-7R alpha, LFA-1, SLAMF9, LAT, GADS (GrpL), SLP-76 (LCP2), PAGI/CBP, a CD83 ligand, Fc gamma receptor, MHC class 1 molecule, MHC class 2 molecule, a TNF receptor protein, an immunoglobulin protein, a cytokine receptor, an integrin, activating NK cell receptors, a Toll-like receptor, and any combinations thereof and GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1) and subsequences thereof, particularly GSGKPGSGEG (SEQ ID NO: 2), GKPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499), and/or KPGSG (SEQ ID NO: 500) for the claimed method.   Claim 3 is a reach through claim.  
At the time of the invention, it was recognized in the art that minor structural difference can affect function.  
For example, Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract).
As such, one skilled in the art would recognize that the applicant has possession of the claimed invention at the time of filing. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
In light of the number of representative number of species provided, the lack of structural features common to the members of the genus, and the unpredictable arts as described above, one skilled in the art would not recognize that applicant was in possession of the full scope of the claimed antigen binding molecules.  
Therefore, only (1) a method of activating an immune cell expressing a molecule comprising a linker sequence selected from the group consisting of GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 2), GKPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499), and KPGSG (SEQ ID NO: 500), the method comprising (a) providing a sample comprising an immune cell expressing a molecule comprising a linker sequence selected from the group consisting of GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 2), GKPGSGEG (SEQ ID NO: 3), SGKPGSGE (SEQ ID NO: 499), and KPGSG (SEQ ID NO: 500), (b) contacting the sample with an anti-linker binding molecule that specifically recognizes the linker molecule under condition that activating said immune cell, wherein the anti-linker binding molecule comprises: (i) a VH CDRI region comprising the amino acid sequence of SEQ ID NO: 7; (ii) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 8; (iii) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 9; (iv) a VL CDRI region comprising the amino acid sequence of SEQ ID NO: 13; (v) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 14; and (vi) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 15, or wherein the anti-linker antibody comprises: (vii) a VH CDRI region comprising the amino acid sequence of SEQ ID NO: 19; (viii) a VH CDR2 region comprising the amino acid sequence of SEQ ID NO: 20; (ix) a VH CDR3 region comprising the amino acid sequence of SEQ ID NO: 21; (x) a VL CDRI region comprising the amino acid sequence of SEQ ID NO: 25; (xi) a VL CDR2 region comprising the amino acid sequence of SEQ ID NO: 26; (xii) a VL CDR3 region comprising the amino acid sequence of SEQ ID NO: 27, (2) the method above wherein the molecule is a chimeric antigen receptor (CAR), and the immune cell is selected from the group consisting of CD8+ T cell, CD4+ T cell, tumor infiltrating lymphocyte (TIL), NK cell, TCR-expressing cell, and NK-T cell, (3) the method above wherein the anti-linker binding molecule is set forth in claims 12-22, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  
 
Conclusion
Claims 12, 14, 15, 16 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644